ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




       Hawthorne Race Course, Inc. v. Illinois Racing Board, 2013 IL App (1st) 111780




Appellate Court            HAWTHORNE RACE COURSE, INC., Plaintiff-Appellant, v.
Caption                    ILLINOIS RACING BOARD, in Their Official Capacity and Not
                           Individually, JOSEPH J. SINOPOLI, Chairman; and JOSEPH N.
                           CASCIATO, W. JACK CHAMBLIN, ANGELO CIAMBRONE,
                           WILLIAM H. FARLEY, TIMOTHY P. MARTIN, JONATHAN P.
                           METCALF, ALLAN M. MONAT, MICHAEL E. MURPHY, PAUL B.
                           SMITH, ROBERT C. WINCHESTER, MARC LAINO, ARLINGTON
                           PARK RACECOURSE, LLC, MAYWOOD PARK TROTTING
                           ASSOCIATION, INC., BALMORAL RACING CLUB, INC., and
                           FAIRMOUNT PARK, INC., Defendants-Appellees.


District & No.             First District, Sixth Division
                           Docket No. 1-11-1780


Opinion filed              November 30, 2012
Opinion withdrawn          January 30, 2013
Opinion filed              February 8, 2013


Held                       The decisions of the Illinois Racing Board that the percentage of the
(Note: This syllabus       Horse Racing Equity Trust Fund payable to eligible licensees under the
constitutes no part of     2008 version of the Racing Act should be the same as that previously
the opinion of the court   distributed under the 2006 version of the Act were upheld, since the
but has been prepared      Board’s decisions were reasonable, contemporaneous, and consistent with
by the Reporter of         its prior interpretation of the statutory language, and the court would
Decisions for the          defer to the Board’s experience and expertise in administering the Act.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 10-CH-24439; the
Review                     Hon. Nancy J. Arnold, Judge, presiding.
Judgment                     Affirmed.


Counsel on                   Richard J. Prendergast, Ltd. (Richard J. Prendergast and Michael T.
Appeal                       Layden, of counsel), and Carey, Filter, White & Boland (Michael J.
                             Murray, of counsel), both of Chicago, for appellant.

                             Seyfarth Shaw LLP, of Chicago (P. Shawn Wood and Marcus L. Mintz,
                             of counsel), for appellee Arlington Park Racecourse, LLC.

                             Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                             Solicitor General, and Richard S. Huszagh, Assistant Attorney General,
                             of counsel), for appellee Illinois Racing Board.



Panel                        PRESIDING JUSTICE LAMPKIN delivered the judgment of the court,
                             with opinion.
                             Justices Gordon and Reyes* concurred in the judgment and opinion.



                                                OPINION

¶1           Plaintiff, Hawthorne Race Course, Inc. (Hawthorne), appeals the circuit court’s ruling
        upholding the decision of defendant, the Illinois Racing Board (Board), in interpreting the
        Illinois Horse Racing Act of 1975 (Racing Act) (230 ILCS 5/54.75 (West 2010)). Plaintiff
        contends the Board erred in concluding that the percentage of the Horse Racing Equity Trust
        Fund (Fund) payable to each eligible licensee under the 2008 version of the Racing Act
        should be the same as that previously distributed under the 2006 version of the statute. Based
        on the following, we affirm.

¶2                                             FACTS
¶3          The Fund was initially created in 2006 by Public Act 94-804 (Pub. Act 94-804 (eff. May
        26, 2006)) and codified as section 54.5 of the Racing Act (230 ILCS 5/54.5 (West 2006))
        (2006 statute). The 2006 statute became effective on May 26, 2006, and had a sunset
        provision, establishing automatic repeal on May 26, 2008. The Racing Act imposed
        surcharges on four Illinois riverboat casinos to help support the horse-racing industry, such
        that the money deposited into the Fund was distributed to organization licensees within the

                *Justice Garcia originally sat on the panel of this appeal and participated in its disposition.
        Justice Garcia is no longer with the appellate court; therefore, Justice Reyes serves in his stead.

                                                     -2-
     industry.1 Pursuant to the 2006 statute, 60% of the Fund was to be distributed to organization
     licensees for further distribution at their race meetings as “purses,” while the remaining 40%
     of the Fund was to be distributed to organization licensees to improve, maintain, market, and
     otherwise operate racing facilities. 230 ILCS 5/54.5(b) (West 2006).
¶4       On December 15, 2008, the legislature reenacted the repealed statute with Public Act 95-
     1008 (Pub. Act 95-1008 (eff. Dec. 15, 2008)), which extended the surcharges on qualifying
     riverboat casinos for an additional three years. Public Act 95-1008 was codified as section
     54.75 of the Racing Act (230 ILCS 5/54.75 (West 2010)) (2008 statute). Public Act 95-1008,
     section 1, provided that the 2008 statute “re-enacts the provisions of Public Act 94-804
     approved in 2006 and determined valid in 2008 by the Illinois Supreme Court [in Empress
     Casino Joliet Corp. v. Giannoulias, 231 Ill. 2d 62, 896 N.E.2d 277 (2008)].” This court
     upheld the constitutionality of Public Act 95-1008 in Empress Casino Joliet Corp. v.
     Giannoulias, 406 Ill. App. 3d 1040, 942 N.E.2d 783 (2011).
¶5       The pertinent language of the 2008 statute was identical to that of the 2006 statute. The
     relevant language provided:
             “(a) *** Moneys in the Fund shall be distributed as directed and certified by the
         Board in accordance with the provisions of subsection (b).
             (b) The moneys deposited into the Fund, plus any accrued interest on those moneys,
         shall be distributed within 10 days after those moneys are deposited into the Fund as
         follows:
                 (1) Sixty percent of all moneys distributed under this subsection shall be
             distributed to organization licensees to be distributed at their race meetings as purses.
             ***
                 (2) The remaining 40% of the moneys distributed under this subsection (b) shall
             be distributed as follows:
                      (A) 11% shall be distributed to any person *** who had operating control of
                 a racetrack *** in a county with at least 230,000 inhabitants that borders the
                 Mississippi River and is a licensee in the current year; and
                      (B) the remaining 89% shall be distributed pro rata according to the
                 aggregate proportion of total handle from wagering on live races conducted in
                 Illinois *** for calendar years 2004 and 2005 to any person *** who (i) had
                 majority operating control of a racing facility at which live racing was conducted
                 in calendar year 2002, (ii) is a licensee in the current year, and (iii) is not
                 eligible to receive moneys under subparagraph (A) of this paragraph (2).
                      The moneys received by an organization licensee under this paragraph (2)
                 shall be used by each organization licensee to improve, maintain, market, and
                 otherwise operate its racing facilities to conduct live racing, which shall include
                 backstretch services and capital improvements related to live racing and the


             1
               The Racing Act defines organization licensee as any “person receiving an organization
     license from the Board to conduct a race meeting or meetings.” 230 ILCS 5/3.11 (West 2010).

                                               -3-
                  backstretch. Any organization licensees sharing common ownership may pool the
                  moneys received and spent at all racing facilities commonly owned in order to
                  meet these requirements.
                      If any person identified in this paragraph (2) becomes ineligible to receive
                  moneys from the Fund, such amount shall be redistributed among the remaining
                  persons in proportion to their percentages otherwise calculated.” (Emphases
                  added.) 230 ILCS 5/54.75 (West 2010).
¶6       As a result of the litigation challenging the constitutionality of the 2006 statute, from
     May 27, 2006, through the end of May 2008, the casinos paid their respective surcharges into
     the State’s protest fund. After the supreme court upheld the constitutionality of the 2006
     statute and prior to the release of the money from the protest fund, the Board invited
     organization licensees to provide written submissions regarding the construction of section
     54.5 of the Racing Act. Position papers were submitted by plaintiff, defendant Arlington
     Park Racecourse, LLC (Arlington), and jointly by defendants Balmoral Racing Club, Inc.
     (Balmoral), and Maywood Park Trotting Association, Inc. (Maywood).
¶7       In a July 8, 2009, memorandum, the Board’s staff issued an opinion regarding the
     interpretation of the 2006 statute, and in particular the language of subsection (b)(2). See 230
     ILCS 5/54.5(b)(2) (West 2006). In the memorandum, the Board concluded that there were
     six qualifying entities that held “majority operating control” of a racing facility at which live
     racing was conducted in 2002, namely, plaintiff, defendant Arlington, defendant Balmoral,
     defendant Maywood, defendant Fairmount Park, Inc. (Fairmount), and National Jockey Club
     (National). Next, the Board interpreted the language of the statute that required an entity to
     be a licensee in the “current year” to mean the year in which the distribution from the Fund,
     or protest fund in that instance, was to be made. When interpreting the statute, the Board
     considered the complicated circumstances at issue, in that, due to the litigation surrounding
     the 2006 statute, more than three years had passed since the legislation had been enacted and
     the casinos had begun making payments into the protest fund; however, in concluding that
     the legislature intended “current year” to mean year of distribution, the Board relied on the
     legislative intent of the Racing Act, namely, to improve and grow the horse-racing industry.
¶8       Applying that interpretation to “current year,” the Board concluded that plaintiff,
     defendant Arlington, defendant Balmoral, defendant Maywood, and defendant Fairmount
     remained eligible to receive a prorated portion of the protest fund because they were
     organization licensees in 2009, the year of proposed distribution. However, because National
     did not have a license after 2006, the Board concluded that National was not eligible to
     receive distributions from the protest fund, finding the legislative purpose of the Racing Act
     would be frustrated if an out-of-business licensee received funds designed to improve and
     grow the horse-racing industry. Because defendant Fairmount qualified for distributions
     under section 54.5(b)(2)(A) of the Racing Act, the Board found Fairmount could not receive
     additional distributions under section 54.5(b)(2)(B). See 230 ILCS 5/54.5(b)(2)(A), (b)(2)(B)
     (West 2006).
¶9       Moreover, in its July 8, 2009, memorandum, the Board addressed the pro rata
     distribution of the protest fund “according to the aggregate proportion of total handle from


                                               -4-
       wagering on live races conducted in Illinois *** for calendar years 2004 and 2005.” 230
       ILCS 5/54.5(b)(2)(B) (West 2006). The Board concluded that the language was ambiguous
       where the statute could be construed to include only the “total handle” of eligible
       organization licensees or the “total handle” of all live racing in the state, in which two
       “subordinate licensees” that operated live racing at facilities at which they did not have the
       majority of operating control would be included in the calculation of “total handle.” In other
       words, the subordinate licensees, i.e., Suburban Downs, Inc. (Suburban), and Associates
       Racing Association (Associates), which operated race meetings out of the Hawthorne facility
       and Maywood facility, respectively, would also be included in the “total handle.” The Board
       concluded that the “aggregate handle” should logically combine the 2004 and 2005 handles
       of the subordinate licensees with the handles of the organization licensees with majority
       operating control at their particular facilities, i.e., Suburban with Hawthorne and Associates
       with Maywood.
¶ 10        With that application of “total handle” in mind, in its memorandum, the Board then
       considered whether National qualified as a subordinate licensee with the ability to combine
       its handle with that of Hawthorne, where it had held races in 2006. The Board ultimately
       concluded that National was not a subordinate licensee in the same manner as Suburban and
       Associates because, if the money had been distributed in 2006, National had the ability to
       obtain a proportion of the protest fund on its own due to having had a majority operating
       control of a live racing facility in 2002 and being an organization licensee in 2006. In
       contrast, Suburban and Associates never held a majority operating control of a racing facility
       in 2002; thus, Suburban and Associates never established eligibility.
¶ 11        Applying language found in section 54.5(b)(2) of the Racing Act, the Board, however,
       determined that National then became ineligible to receive money from the protest fund
       because it was no longer an organization licensee in the “current year” of 2009, the year of
       distribution. 230 ILCS 5/54.5(b)(2) (West 2006). As a result, pursuant to the last sentence
       of section 54.5(b)(2), the Board determined that National’s handle should be redistributed
       among the remaining eligible receivers in proportion to their qualifying percentages.
¶ 12        On July 14, 2009, the Board held a meeting and adopted the recommendation provided
       in the memorandum.
¶ 13        Arlington disagreed with the Board’s conclusion crediting Suburban’s handle to
       Hawthorne and Associates’ handle to Maywood, and sought administrative review. The
       circuit court affirmed the Board’s decision. Arlington appealed. On May 29, 2012, this court
       affirmed the Board’s interpretation of the ambiguous statutory language directing
       distributions of the protest fund “pro rata according to the aggregate proportion of total
       handle from wagering on live races conducted in Illinois.” Arlington Park Racecourse LLC
       v. Illinois Racing Board, 2012 IL App (1st) 103743, ¶¶ 42-47. In so doing, this court gave
       deference to the Board as an agency, relying on its industry expertise, and considered the
       purpose of the statute, namely, to provide monetary assistance to active participants in the
       horse-racing industry to offset the negative impact of riverboat casinos. Id.
¶ 14        Meanwhile, in April 2010, upon learning that the Board intended to distribute the Fund
       as extended by the 2008 statute, plaintiff sent a letter to the Board requesting a hearing and


                                                -5-
       arguing that National’s 2004-05 handle should not be redistributed in the same manner as it
       was under the 2006 statute. Rather, plaintiff argued that National was never eligible to
       receive distributions under the 2008 statute and, therefore, National’s portion of the 2004-05
       aggregate handle should be credited to Hawthorne, similar to the crediting of subordinate
       licensees Suburban and Associates under the 2006 statute, because National raced at
       Hawthorne’s facility in 2006, but was not an organization licensee at the relevant time. On
       May 4, 2010, Board Chairman James Sinopoli responded to plaintiff’s letter by refusing to
       hold a hearing and rejecting plaintiff’s objection to the redistribution of National’s handle
       to the remaining eligible organization licensees. On May 6, 2010, plaintiff sent a responsive
       letter further advocating its position. Then, on May 7, 2010, the Board issued a distribution
       order for the Fund pursuant to the 2008 statute. In that order, the Board distributed the money
       from the Fund according to the same percentages as the distributions made in 2009 pursuant
       to the 2006 statute. Of relevance to this case, the Board again treated National as a former
       licensee with majority operating control of a live racing facility in 2002 that then became
       ineligible by failing to hold a license in 2010, the year of distribution, and, therefore, its
       handle was redistributed among eligible licensees based on their respective proportions.
¶ 15        Hawthorne filed a complaint for administrative review. The Board and defendant
       Arlington filed motions to dismiss, arguing the circuit court lacked subject matter jurisdiction
       where plaintiff failed to timely appeal the Board’s July 14, 2009, administrative decision and
       where the agency’s May 7, 2010, notification that it planned to continue making payments
       in accordance with its prior administrative decision did not represent a new decision subject
       to administrative review. On December 8, 2010, the circuit court denied the motions to
       dismiss for “reasons stated on the record.” To our knowledge, no transcript from the hearing
       on that date appears in the record.
¶ 16        On administrative review, the central dispute between the parties concerned the
       interpretation of the statutory language “current year” and its application in terms of
       eligibility to receive distributions from the Fund pursuant to the 2008 statute, i.e., section
       54.75(b)(2) of the Racing Act (230 ILCS 5/54.75(b)(2) (West 2010)). Plaintiff argued that,
       although the language of the 2006 and 2008 statutes was identical, the facts differed as
       applied to each statute and thus alternate results were required. More specifically, plaintiff
       argued that, in order to be eligible for distributions, an entity must have held majority
       operating control of a live racing facility in 2002 and must hold a license in the “current
       year.” Plaintiff maintained that the Board interpreted “current year” to mean year of
       enactment in relation to the 2006 statute, and such application to the 2008 statute prohibited
       National from establishing eligibility because it did not hold an organization license in 2008.
       As a result, according to plaintiff, National’s handle should not have been redistributed
       where National could not become ineligible because it never established eligibility to begin
       with. In opposition, the Board argued that “current year” was consistently interpreted with
       both statutes to mean year of Fund distribution. The Board further argued that National
       established eligibility to receive funds because it was an organization licensee with majority
       operating control of a live racing facility in 2002, and then became ineligible when it was no
       longer a licensee in the year of distribution.
¶ 17        On May 25, 2011, in a written order, the circuit court affirmed the Board’s decision,

                                                 -6-
       finding the Board consistently interpreted the “current year” language to mean year of
       distribution and that the statute fixed the original year of eligibility to 2002 with the change
       of status to “become ineligible” as failing to remain a licensee in the “current year.” This
       appeal followed.

¶ 18                                          DECISION
¶ 19                                         I. Jurisdiction
¶ 20        Defendant Arlington initially argues that we do not have jurisdiction to consider
       plaintiff’s appeal because the circuit court lacked subject matter jurisdiction over plaintiff’s
       complaint for administrative appeal. We note that the Board does not challenge this court’s
       jurisdiction and, in oral arguments, asserted a “neutral” position on the question of the circuit
       court’s subject matter jurisdiction. Arlington, however, contends the circuit court did not
       have subject matter jurisdiction where plaintiff failed to file an appeal within 35 days of the
       Board’s July 14, 2009, final administrative decision, as required by sections 3-102 and 3-103
       of the Code of Civil Procedure (Administrative Review Law) (735 ILCS 5/3-102, 3-103
       (West 2008)). Plaintiff responds that the Board’s July 14, 2009, decision was limited to the
       interpretation of the 2006 statute, and plaintiff timely filed an appeal of the Board’s May 4,
       2010, and May 7, 2010, decisions which interpreted the 2008 statute.
¶ 21        “The failure to commence an administrative review action, where required, is
       jurisdictional, and the circuit court will have no subject matter jurisdiction to act. [Citation.]
       The lack of subject matter jurisdiction cannot be waived, and without it, the trial court has
       no authority to consider or act on a case before it other than to dismiss it. [Citation.]”
       Mandeville v. Trucano, 225 Ill. App. 3d 505, 508 (1992). Section 3-102 of the
       Administrative Review Law provides that “[u]nless review is sought of an administrative
       decision within the time and in the manner herein provided, the parties to the proceeding
       before the administrative agency shall be barred from obtaining judicial review of such
       administrative decision.”2 735 ILCS 5/3-102 (West 2008). Section 3-103 of the
       Administrative Review Law provides that a final administrative decision may be reviewed
       if a complaint is filed and a summons is issued within 35 days from the date the affected
       party receives a copy of the decision at issue. 735 ILCS 5/3-103 (West 2008).
¶ 22        There is no question that plaintiff did not seek review of the Board’s July 14, 2009,
       decision within 35 days of its issuance. The question before us, therefore, is whether the
       Board’s May 4, 2010, letter and May 7, 2010, notification were final administrative decisions
       providing a new 35-day period in which to seek review. We note that the circuit court’s
       opinion does not address the jurisdictional question. Based on our review of the record, we
       conclude the May 4, 2010, letter and the May 7, 2010, notification were final administrative
       decisions. The Board’s conclusion, in its May 4, 2010, response letter to plaintiff’s counsel,
       that the language of the 2008 statute was to be construed in the same manner as the language
       of the 2006 statute provided the Board’s final decision on that issue. The May 4, 2010,

               2
               Section 46 of the Racing Act expressly adopted the provisions of the Administrative Review
       Law for purposes of reviewing a Board decision. 230 ILCS 5/46 (West 2008).

                                                  -7-
       response letter rejected plaintiff’s request for a hearing regarding the application of the
       language of the 2008 statute and instructed that the Fund distributions would be made on or
       before May 7, 2010, in accordance with the 2008 statute. Moreover, the Board’s May 7,
       2010, notification provided a breakdown of the money to be distributed pursuant to the 2008
       statute. Prior to that notification, the Board had only established the breakdown of the money
       distributed pursuant to the 2006 statute. Section 3-101 of the Administrative Review Law
       provides that an “administrative decision” is “any decision, order or determination of any
       administrative agency rendered in a particular case, which affects the legal rights, duties or
       privileges of parties and which terminates the proceedings before the administrative agency.”
       735 ILCS 5/3-101 (West 2008). The Board’s May 4, 2010, letter and May 7, 2010,
       notification affected plaintiff’s rights to the Fund and terminated the proceedings related to
       the interpretation of the 2008 statute.
¶ 23       Prior to the Board’s issuance of the letter and notification, the distribution of funds as
       related to the 2008 statute had not been established. Our review of the Board’s July 8, 2009,
       memorandum, which was ultimately adopted on July 14, 2009, as well as the minutes from
       the July 14, 2009, hearing demonstrates that the Board was concerned with the rights of the
       horse-racing entities as related to the 2006 statute. We recognize that the July 8, 2009,
       memorandum referenced section 54.75 of the Racing Act, which is the 2008 statute, and the
       Board’s executive director mentioned section 54.75 at the July 14, 2009, hearing; however,
       our review of those references to the 2008 statute demonstrates that the references were
       misnomers and the context of the discussions focused on the 2006 statute, not the 2008
       statute.
¶ 24       We, therefore, conclude that plaintiff’s complaint, filed on June 8, 2010, for
       administrative review of the Board’s May 4, 2010, letter and May 7, 2010, notification
       complied with the 35-day period required under the Administrative Review Law. As a result,
       the circuit court had subject matter jurisdiction to consider the complaint and we have
       jurisdiction to consider plaintiff’s timely filed appeal from that decision.

¶ 25                             II. Interpretation of the 2008 Statute
¶ 26        Plaintiff contends the Board erred in interpreting subsection (b)(2) of the 2008 statute as
       requiring redistribution of National’s handle in the same fashion as in conjunction with the
       2006 statute. Plaintiff argues that the Board inconsistently applied the language of the 2006
       and 2008 statutes where it concluded that the language “current year” in the 2006 statute
       applied to the year of the statute’s enactment whereas it concluded that the same language
       in the 2008 statute applied to the year of the distribution of the money. According to plaintiff,
       the appropriate interpretation and application of the language of the 2008 statute requires
       National’s handle to be combined with its own.
¶ 27        When an appeal is taken from a circuit court’s entry of judgment on administrative
       review, we review the decision of the administrative agency and not the judgment of the
       circuit court. AT&T Teleholdings, Inc. v. Department of Revenue, 2012 IL App (1st) 110493,
       ¶ 13. In cases involving statutory interpretation, the primary goal is to ascertain and give
       effect to the intent of the legislature by looking to the language of the statute and applying


                                                 -8-
       its plain and ordinary meaning. Hadley v. Illinois Department of Corrections, 224 Ill. 2d 365,
       371 (2007). When the statutory language is clear and unambiguous, the words are given
       effect without resorting to other construction aids. Id. Where an agency has been charged
       with a statute’s administration and enforcement, a court will not substitute its own
       construction of a statutory provision where the agency has provided a reasonable
       interpretation. Id. Moreover, courts defer to the agency’s interpretation of any statutory
       ambiguities. Id. at 370. However, courts are not bound by an agency’s interpretation that
       conflicts with the statute, is unreasonable, or is otherwise erroneous. Id. at 371.
¶ 28        As previously stated, plaintiff argues that the Board erroneously applied the same
       statutory language, namely, “current year,” in two different ways for the 2006 statute and the
       2008 statute. The record, however, disputes plaintiff’s contention. As we concluded above,
       the Board’s May 4, 2010, letter and May 7, 2010, notification were administrative decisions
       regarding the interpretation and application of the 2008 statute; however, the Board
       concluded that the 2008 statute required the same interpretation as the 2006 statute and,
       therefore, the distributions from the Fund were identical as those made pursuant to the 2006
       statute. As a result, we must review the Board’s conclusion regarding the disputed language
       in the 2006 statute.
¶ 29        After reviewing the Board’s July 8, 2009, memorandum and the transcript from the July
       14, 2009, hearing, it is clear that the Board interpreted the language “current year” in the
       2006 statute as meaning the year of distribution. Moreover, the Board consistently interpreted
       the disputed language in the 2008 statute.
¶ 30        Plaintiff misinterprets the Board’s construction and application of the language based on
       an example the Board used to demonstrate National’s potential eligibility. More specifically,
       in its memorandum, the Board provided that, had a distribution been made in 2006, National
       would have been eligible to receive money because it held an organization license in 2006
       and had majority operating control of a live racing facility in 2002. The Board went on to
       explain that, since the distribution was being made in 2009 and National no longer held an
       organization license in that year, it had become ineligible to receive distributions and its
       handle, therefore, needed to be redistributed among the remaining eligible recipients.
       Plaintiff assumed, based on the use of 2006 as an exemplary year, that the Board interpreted
       “current year” to mean the year of enactment, i.e., 2006 for the 2006 statute, and that
       National’s eligibility was established because it held an organization license in the year the
       2006 statute was enacted and had majority operating control of a live racing facility in 2002.
       Plaintiff maintains that “current year” must be equally defined as the year of enactment for
       purposes of the 2008 statute, which would necessarily prohibit National from establishing
       eligibility because it did not hold an organization license in 2008. Plaintiff’s assessment and
       application of “current year” are misinformed.
¶ 31        Instead, we find the Board’s interpretation of “current year” to be reasonable. We
       conclude that interpreting “current year” to mean year of the statute’s enactment could lead
       to absurd results where such an interpretation would allow a person that is no longer active
       in the horse-racing industry to obtain money from the Fund simply because that person held
       a majority operating control of a facility in 2002 and an organization license in 2008. Such


                                                -9-
       an interpretation does not support the purpose of the statute, i.e., to provide continued
       support to the horse-racing industry. Rather, applying the definition of year of distribution
       to the “current year” language ensures that the entities receiving distributions from the Fund
       are active participants in the improvement and growth of the horse-racing industry.
¶ 32        The parties additionally dispute the statute’s requirements for establishing eligibility for
       Fund distributions.
¶ 33        Plaintiff contends that, in order to establish eligibility, the statute requires that a person
       hold a majority operating control of a live racing facility in 2002 and hold an organization
       license in the current year. Plaintiff maintains that, no matter what definition is applied to
       “current year,” National cannot establish eligibility because it was not an organization
       licensee in 2008, the year of enactment, or 2010, the year of distribution. Because eligibility
       could not be established, plaintiff argues that National could not become ineligible and,
       therefore, its 2004-05 handle should not have been subject to redistribution.
¶ 34        In contrast, the Board argues that eligibility is established pursuant to subsection
       54.75(b)(2)(B)(i) of the Racing Act where a person held majority operating control of a live
       racing facility in 2002. The Board considers this to be the “fixed criteria” for establishing
       eligibility. The Board interprets the additional element listed in subsection (b)(2)(B)(ii) as
       the legislature’s method of defining ineligibility, in that an entity that had been an
       organization licensee with majority operating control of a live racing facility in 2002 would
       become ineligible to receive distributions from the Fund if the entity was no longer an
       organization licensee in the “current year” or year of distribution.
¶ 35       For resolution of this issue, we must apply the general tenants of statutory interpretation
       by looking to the plain language of the entire statute, as a whole. Hadley, 224 Ill. 2d at 371.
       Turning to the last portion of subsection (b)(2)(B) of the Racing Act, the statute provides that
       “[i]f any person identified in this paragraph (2) becomes ineligible to receive moneys from
       the Fund, such amount shall be redistributed among the remaining persons in proportion to
       their percentages otherwise calculated.” (Emphasis added.) 230 ILCS 5/54.75(b)(2)(B) (West
       2010). The plain language of the term “becomes ineligible” inherently requires that a person
       who was once eligible is no longer eligible. See Merriam-Webster Online Dictionary,
       http://www.merriam-webster.com/dictionary/become (defining become as “to come into
       existence,” “to come to be,” or “to undergo change or development”). However, we
       determine that the statute’s definition of eligible is ambiguous where the language is
       susceptible to more than one interpretation. People ex rel. Birkett v. City of Chicago, 202 Ill.
2d 36, 46 (2002). In situations such as these, our supreme court has advised that “a
       reasonable construction of an ambiguous statute by the agency charged with that statute’s
       enforcement, if contemporaneous, consistent, long-continued, and in concurrence with
       legislative acquiescence, creates a presumption of correctness that is only slightly less
       persuasive than a judicial construction of the same act.” Id.
¶ 36        We find the Board’s interpretation of “becomes ineligible” to be reasonable and
       contemporaneous, consistent and continued from its interpretation of the same language in
       the 2006 statute, and in concurrence with legislative acquiescence where the legislature has
       not amended the statute to reflect a contrary interpretation. Moreover, in ascertaining the


                                                  -10-
       legislature’s intent, we defer to the Board’s experience and expertise as the agency charged
       with administering the Racing Act. Arlington Park Racecourse LLC, 2012 IL App (1st)
103743, ¶ 37 (citing Illinois Consolidated Telephone Co. v. Illinois Commerce Comm’n, 95
Ill. 2d 142, 152 (1983)).
¶ 37        On the other hand, plaintiff’s interpretation of eligibility, namely, holding majority
       control of a live racing facility in 2002 and having a license in the current year, does not
       provide an express means for an entity to “become ineligible.” Rather, the challenged
       language would require guesswork as to what circumstances could lead to ineligibility. See
       Gaffney v. Board of Trustees of the Orland Fire Protection District, 2012 IL 110012, ¶ 56
       (courts should not depart from the plain language of a statute by “reading into it exceptions,
       limitations, or conditions that conflict with the expressed intent of the legislature”). In
       contrast, the Board’s interpretation of eligibility supports the spirit of the statute, in that an
       organization licensee that held majority operating control of a live racing facility in 2002
       would remain eligible for fund distribution so long as it remained active in the industry by
       maintaining an organization license at the time the distribution was to be made.
¶ 38        We, therefore, conclude that National was initially eligible to receive a distribution from
       the Fund because it held majority operating control of a live racing facility in 2002; however,
       because National was not an organization licensee in 2010, the current year of distribution,
       it became ineligible. As a result, the Board properly found that the final sentence of
       subsection (b)(2)(B) of the Racing Act required that National’s proportion of the aggregate
       handle generated from its live races in 2004 and 2005 be redistributed, pro rata, among the
       remaining entities eligible to receive distributions.

¶ 39                                        CONCLUSION
¶ 40        We affirm the Board’s May 4, 2010, and May 7, 2010, decisions.
¶ 41        Although not challenged by the parties in the instant appeal, as a point of clarification,
       we additionally instruct the Board to determine whether any state fairs are eligible for
       distributions under the 2008 statute for having participated in the “total handle” of all live
       racing in the state, similar to this court’s prior decision in Arlington Park Racecourse LLC
       v. Illinois Racing Board, 2012 IL App (1st) 103743, ¶¶ 56-58.

¶ 42       Affirmed.




                                                 -11-